—In an action to recover damages for breach of a contract pursuant to which plaintiff was to perform services in connection with a proposed group insurance plan, defendant appeals from an order denying its motion to dismiss the complaint, based upon the pleadings, plaintiff’s bill of particulars and admissions by plaintiff in an examination before trial. Order affirmed, with $10 costs and "disbursements. Accepting all admissions allegedly made in plaintiff’s reply, bill of particulars and examination before trial, a question remains as to the extent of the commissions to be received by the plaintiff, which must be determined at a trial. Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur. [See post, p. 1036 ; 282 App. Div. 740.]